85312: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30951: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85312


Short Caption:WHITE VS. THE EIGHTH JUDICIAL DIST. CT.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D594413Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKimberly White
					In Proper Person
				


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentVincent OchoaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


09/12/2022Filing FeeFiling Fee Paid. $250.00 from Kimberly White.  Check no. 2043. (SC)


09/12/2022Petition/WritFiled Proper Person Emergency Petition for Writ of Mandamus. (SC)22-28498




09/12/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)22-28503




09/22/2022Notice/IncomingFiled Certificate of Mailing (Emergency Writ of Mandamus). (SC)22-29852




09/30/2022Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." fn1 [Petitioner did provide four photos of the children as exhibits.  It is unclear whether those photos are part of the record below.  In light of this order, we direct the clerk of this court to return, unfiled, the photos provisionally received on September 12, 2022.] RP/JH/LS (SC)22-30951




10/25/2022RemittiturIssued Notice in Lieu of Remittitur. (SC).22-33550




10/25/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View